Citation Nr: 0120720	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  98-01 939A	)	DATE
	)
	)


THE ISSUE

Whether the October 1997 decision of the Board of Veterans' 
Appeals (Board) denying service connection for the cause of 
the veteran's death and service connection for colon cancer 
secondary to exposure to ionizing radiation for purposes of 
accrued benefits should be revised or reversed based on clear 
and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Michael R. Pizziferri, 
attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1951 to July 1955.

2.  On February 18, 1998, a motion for revision of the 
October 1997 Board decision based on CUE was filed.

3.  In February 2001, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated the 
October 1997 Board decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. § 20.1400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2000).

The Court has vacated the February 1997 Board decision that 
was challenged on the basis of clear and unmistakable error 
in the moving party's motion.  Thus, there is no final 
decision for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed without prejudice.

ORDER

The motion is dismissed.




		
	J. E. Day
	Member, Board of Veterans' Appeals


 



